UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6937



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNEY FREEMAN, a/k/a Johnny Freeman, a/k/a
Johnny, a/k/a Mr. J, a/k/a J,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-88-76-N, CA-97-409)


Submitted:   June 30, 1998                 Decided:   August 27, 1998


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johney Freeman, Appellant Pro Se.  Charles Dee Griffith, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Freeman, Nos. CR-88-76-N; CA-97-409 (E.D.

Va. June 11, 1997). Our decision intimates nothing about the retro-

activity of the one-year limitations imposed by the Antiterrorism

and Effective Death Penalty Act of 1996, 28 U.S.C.A. § 2255 (West

Supp. 1998), because Appellant filed this action over one year

after the effective date of the statute. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2